Citation Nr: 0814994	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent from September 26, 2005, for lumbar strain with 
lumbar spondylosis.  

2.  Entitlement to a disability evaluation in excess of 10 
percent from February 8, 1996 to September 26, 2005, for 
lumbar strain with lumbar spondylosis (formerly rated as 
lumbosacral strain).  

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to August 1956, and from September 1960 to March 1971.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  In an October 1999 decision, the Board 
denied the claims then before it.  

The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  In a March 2001 Order, the 
Court granted a Joint Motion for Remand and vacated and 
remanded the matter to the Board.  The Board remanded the 
claims in August 2003 and February 2005.  

When this matter was last before the Board in February 2005, 
it was remanded to the RO for further development and 
readjudication.  The issues that were then before the Board 
were entitlement to service connection for arthritis of the 
neck, entitlement to service connection for degenerative 
spondylolisthesis, entitlement to a disability evaluation in 
excess of 10 percent for lumbosacral strain, and entitlement 
to an increased evaluation for degenerative arthritis of the 
left and right knees, currently evaluated as 10 percent 
disabling.  

Following the completion of the requested development, a 
January 2006 rating decision granted service connection for 
neck strain with degenerative disc disease and pain, rated as 
10 percent disabling, effective from June 1996.  The veteran 
submitted a notice of disagreement with the evaluation 
assigned, but did not submit a substantive appeal in response 
to an October 2007 statement of the case.  Thus, the issue is 
no longer in appellate status.  

In a January 2006 supplemental statement of the case, the RO 
continued the denial of an evaluation in excess of 10 percent 
for the right knee disability, and the denial of an 
evaluation in excess of 10 percent for the left knee 
disability.  In an August 2006 supplemental statement of the 
case, the RO granted service connection for lumbar 
spondylosis (formerly claimed as spondylolisthesis), 
incorporated it with the service-connected lumbosacral strain 
under appeal, and granted an increased disability evaluation 
for the resulting lumbar spondylosis, from 10 percent to 20 
percent disabling, effective from September 26, 2005.  A 
supplemental statement of the case was issued in October 2007 
and the case was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Since the date of the current claim for an increased 
rating, February 8, 1996, service-connected lumbar strain 
with lumbar spondylosis has been manifested by reduced 
activities, x-ray evidence of degenerative changes, 
subjective complaints of low back pain on motion including 
radiating pain to the groin area, but with no more than 
slight limitation of motion including any loss of range of 
motion due to pain, without evidence of neurological findings 
or the need for significant periods of bedrest due to the low 
back disability.  

2.  Since the date of the current claim for an increased 
rating, degenerative arthritis of the right knee is shown to 
be manifested by subjective complaints of pain causing a 
reduction in physical activity, mild degenerative changes on 
x-ray study; objective evidence of limitation of flexion to 
120 degrees secondary to pain; without objective evidence of 
limitation of extension, including functional impairment 
secondary to subjective pain; and without objective evidence 
of instability or lateral subluxation.

3.  Since the date of the current claim for an increased 
rating, degenerative arthritis of the left knee is shown to 
be manifested by subjective complaints of pain causing a 
reduction in physical activity, mild degenerative changes on 
x-ray study; objective evidence of limitation of flexion to 
120 degrees secondary to pain; without objective evidence of 
limitation of extension, including functional impairment 
secondary to subjective pain; and without objective evidence 
of instability or lateral subluxation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbar strain 
with lumbar spondylosis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003) and Diagnostic Codes 
5237, 5243 (effective on September 26, 2003).

2.  The criteria for the assignment of a disability rating of 
20 percent, but no more, for the service-connected lumbar 
strain with lumbar spondylosis was met or approximated from 
February 8, 1996 to September 25, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, including 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected degenerative 
arthritis of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5261, 5262 (2007).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected degenerative 
arthritis of the left knee have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

This appeal has had a lengthy history that dates back prior 
the advent of the current laws and regulations governing 
notice and assistance, the Veteran's Claims Assistance Act of 
2000 (VCAA).  The RO provided the appellant post-initial-
adjudication notice by letters dated in March 2006, February 
2007, and March 2007.  The notification substantially 
complied with all the requirements of Dingess v. Nicholson, 
as well as with the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  As noted above, however, the initial 
adjudication of the veteran's claims pre-dated the enactment 
of the VCAA which required pre-initial adjudication notice.  
Regardless, even if there was a procedural defect with 
respect to any element of the required pre-adjudication 
notice, it has been cured in the subsequent notice without 
prejudice to the veteran because the veteran's claim was 
subsequently readjudicated by the RO (see the August 2006, 
and October 2007 supplemental statements of the case), and 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example the additional evidence and substantial 
arguments submitted by the veteran and his attorney 
throughout this lengthy appeal.  

None of the notice letters, however, discussed the criteria 
for increased ratings for each of the disabilities at issue, 
thus, the duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.   Although the appellant 
received inadequate notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
has been well-represented by legal counsel throughout this 
appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In 
the pleadings offered by the veteran and his attorney, 
particularly in pleadings before the Court of Appeals for 
Veteran's Claims in 2001, they demonstrated actual knowledge 
as to what would be needed for the successful outcome of each 
of his claims for increased disability ratings at issue.  In 
the Joint Motion, the veteran, through his attorney, 
painstakingly set forth in great detail evidence and 
arguments evincing the specific understanding of the law of 
the case, including the schedular criteria for the 
disabilities at issue.  In a more recent comprehensive 
statement submitted by the veteran's attorney in May 2006, 
the ratings assigned were painstakingly challenged with 
respect to the veteran's specific disabilities.  As noted 
above, the veteran's claims were subsequently adjudicated in 
the August 2006 and October 2007 supplemental statements of 
the case.  This actual knowledge renders any pre-adjudicatory 
section 5103(a) notice error non-prejudicial.  Vazquez-
Flores, supra.   The veteran had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 


VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran the opportunity to 
give testimony before the RO and Board, and provided the 
veteran with pertinent medical examinations for the purpose 
of evaluating the severity of his service-connected 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file.  VA does not have the resources, 
and is under no duty to perform a fishing expedition for 
putative evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

The Veteran's Contentions

The veteran alleges that his service-connected lumbar spine 
disability, and right and left knee disabilities are more 
disabling than provided for in the ratings assigned.  In 
general, the veteran and his attorney have argued that he has 
constant chronic pain in those areas which significantly 
limits his ability to perform everyday tasks.  

General Rating Considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007) .

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Lumbar strain with Lumbar Spondylosis

The veteran's service-connected low back disability is 
currently characterized as lumbar strain with lumbar 
spondylosis, and is currently evaluated as 20 percent 
disabling under diagnostic code 5242, effective from 
September 26, 2005.  It was previously characterized as 
lumbosacral strain and evaluated as 10 percent disabling from 
March 1971.  The veteran filed the current claim for an 
increased rating in February 1996.  

The schedular criteria for the evaluation of back 
disabilities were changed during the pendency of the 
adjudication of the veteran's claim.  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114. 

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation of motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1) provides that VA should evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  Note (2) states that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (5) provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

As noted above, service connection for the veteran's lumbar 
strain with lumbar spondylosis, is currently evaluated as 20 
percent disabling effective from September 26, 2005, and was 
previously evaluated as 10 percent disabling prior to 
September 26, 2005.  Separate ratings can be assigned for 
separate periods of time based on facts found.  Hart , 21 
Vet. App. at 505. 

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling, but no more than 20 percent disabling 
from the date of claim, February 8, 1996.  

Although the Board has reviewed all of the medical evidence 
of record pertaining to the veteran's claim, the several VA 
examinations provided to the veteran in the assessment of his 
back disability provide the most detailed, objective, and 
profound levels of pathology associated with the veteran's 
service-connected low back disability.  

The veteran filed his claim for entitlement to an increased 
evaluation on February 8, 1996.

In a chiropractic record from Dr. R.M.S. dated in February 
1996, the veteran reported back pain.  A September 1997 
report from the chiropractor shows that examination of the 
spine was within normal limits as of February 1996.  Reflexes 
were all normal.  All nerve roots were reportedly normal.  
Muscular testing was normal.  Ranges of motion were 100 
percent within normal limits.  All identified tests were 
negative or within normal limits.  Strength testing was good.  
He recommended that the veteran not lift more than 75 pounds.

The veteran was provided with a VA examination in March 1996.   
He reported intermittent cramping in the low back with muscle 
spasms on a fairly chronic basis.  He reported that 
intermittently his back would go out requiring him to take it 
easy for several days until he would get back to baseline.  
The veteran had worked as a truck driver but reported that he 
had quit driving due to back pain.  The veteran also reported 
limitation in activities such as gardening.

On examination there were no postural abnormalities or gross 
deformity.  The musculature of the back was well developed.  
Forward flexion was to 80 degrees, extension was to 30 
degrees.  Left lateral flexion was to 40 degrees, right 
lateral flexion was to 35 degrees.  Right rotation was to 45 
degrees.  Left rotation was to 45 degrees.

Under evaluation of objective evidence of pain, the examiner 
noted that there was a negative straight leg raise and no 
significant tenderness to palpation or percussion of the 
spine.  There was mild to moderate evidence of pain with 
range of motion.  Sensation and motor function were intact.

Radiographs showed Grade I degenerative spondylolisthesis at 
L4-5 and early degenerative spondylolisthesis at L5-S1.  
There was a significant amount of hypertrophic areas 
primarily at the pars articularis and the facet joints.  
There was sclerosis and an attempt to auto fuse at those 
levels.  The diagnosis was degenerative spondylolisthesis at 
L4-5, and L5-S1.

In April 1996 and July 1996, the veteran was seen by VA for 
back and other symptoms.  The assessment was degenerative 
joint disease. No examination findings were made with regard 
to the back.

In a July 1996 orthopedic consultation report from Hilltop 
Medical Group provided by the Social Security Administration, 
the veteran reported multiple joint pain.  He stated that he 
had current low back pain without lower extremity pain.  He 
stated that this was worse with bending, lifting, and 
standing.  He denied use of crutches, a cane, or a brace.  He 
did not report bladder dysfunction.

On examination the veteran was in no distress.  His gait was 
normal.  He could heel and toe walk.  He used no assistive 
devices to ambulate.  Thigh circumferences were equal.  The 
right calf was larger in circumference than the left calf by 
one centimeter.  All back motions were termed normal.  
Forward flexion was to 90 degrees.  Extension was to 15 
degrees.  Left and right lateral flexion were to 20 degrees.  
There was no paravertebral spasm or erythema.  There was no 
tenderness.  The contour of the spine was normal.  There was 
a negative straight leg raise test.  Sensation and motor 
function were intact.

The diagnosis was low back pain without evidence of 
radiculopathy, and a reported history of degenerative joint 
disease of the lumbar spine.  The veteran was felt to be able 
to lift and carry 25 pounds occasionally, and 10 pounds 
frequently.  Pushing and pulling restrictions were the same.  
Standing, walking, and sitting were not significantly 
limited. Bending and stooping could be done occasionally.

A private x-ray of the lumbar spine from Dr. N.J.R. dated in 
August 1996 showed degenerative arthritic changes with disc 
space narrowing.  There was a mild degree of degenerative 
listhesis at multiple levels.

In October 1996 the veteran was seen by VA for complaints 
including back pain.  There are no clear findings with regard 
to the back.

VA treatment records from March 1997 note a history of 
progressive neck and shoulder pain for two years.  Etiology 
was otherwise not discussed.  The assessment was cervical 
spinal stenosis.  During a follow-up in April 1997, the 
veteran reported neck and shoulder pain.  He provided a 
history of a motorcycle accident 25 years before with neck 
pain at that time.  The assessment was spinal stenosis.  The 
veteran had essentially the same complaints on a follow-up in 
June 1997 and a diagnosis of spinal stenosis was made.

The veteran underwent a VA examination in June 1998.  He 
reported constant low back pain with occasional flare-ups 
during which pain would become severe.  He stated that these 
would occur every month or two and would last for five to 
seven days.  He reported occasional pain into the hip.  He 
denied bladder or bowel problems.  There was no numbness in 
the lower extremities.  He claimed that his symptoms were 
worse with standing, walking, or stretching.  He also 
reported pain with rotation of his back.

Forward flexion was to 75 degrees, extension was to 25 
degrees.  Left lateral flexion was to 30 degrees, right 
lateral flexion was to 30 degrees.  Right rotation was to 30 
degrees.  Left rotation was to 30 degrees.  He had slight 
pain on range of motion, especially during flexion and 
extension.  Sensations were intact.  Reflexes were equal and 
symmetric.

The diagnosis was moderate degenerative joint disease of the 
lumbar spine and type one spondylolisthesis of L4 on L5.

An amended VA examination report was provided the next month.  
The examiner added pain was at 60 degrees of flexion and at 
15 degrees of extension.  According to the examiner, normal 
range of flexion was 0 to 90 degrees.  Normal extension was 0 
to 35 degrees, lateral flexion, 0 to 35 degrees, and 
rotation, 0 to 40 degrees. that he felt that 
spondylolisthesis was due to an early injury to the spine 
when the veteran was a child (five to ten years old).  He 
added that with that this injury may have had accelerated 
degenerative joint disease.

A June 2004 VA examination report revealed complaints of a 
dull low back pain without radiation.  There was no lower 
extremity numbness or tingling, and there was no 
incontinence.  Range of motion was within normal limits but 
there was indication of impact at the extremes of motion by 
pain and stiffness.  There was no associated weakness, 
fatigability or lack of endurance.  

VA outpatient treatment records reveal complaints of chronic 
lumbar pain.  There were no complaints or radiating lumbar 
pain.  Examination through 2005 showed range of motion was 
intact and without point tenderness. 

The September 26, 2005 VA spine examination report indicated 
that range of motion was not decreased secondary to pain, 
weakness, fatigability, lack of endurance, or lack of 
coordination.  With flare-ups, however, range of motion was 
found to be decreased due to pain.  X-rays revealed some 
osteophyte formation and loss of disc space height with 
degeneration.  The pertinent diagnosis was chronic lumbar 
strain.  

A January 2006 VA spine examination included a complete 
review of the veteran's claims folder.  In the report of that 
examination, it was noted, by history, that the veteran's low 
back flare-ups involved pain, but not weakness, fatigability, 
lack of endurance, or lack of coordination.  The veteran 
reported that he could walk about a block and a half before 
he had to stop because of pain.  It was noted that the 
veteran had not had back surgery, nor did he use a back 
brace.  There was no record of periods of incapacitation.  
Upon examination, the lumbar spine was normal in appearance.  
Palpation revealed mild tenderness, especially in the right 
paraspinal muscles.  Forward flexion was to 80 degrees, 
extension to 20 degrees, right and left side bending to 30 
degrees, and right and left rotation to 30 degrees.  Range of 
motion was decreased related to pain but not to weakness, 
fatigability, lack of endurance, or lack of coordination.  
Strength in the lower extremity hip flexors, quadriceps, 
gastrocnemius, tibialis anterior and extensor hallucis longus 
was normal at 5/5 bilaterally.  Sensation in L3 to S1 
dermatomes was normal bilaterally.  X-rays of record were 
noted to show some osteophyte formation and decreased disc 
height in the lumbar spine.  In the opinion of the examiner, 
the veteran's degenerative changes were related to a 1966 
motor vehicle accident in service as opposed to a congenital 
origin.  Radiating pain to the right groin was associated 
with the spondylosis.  The resulting diagnosis was lumbar 
strain with lumbar spondylosis.  

In application of the law to the foregoing evidence of 
record, since the veteran filed the current claim for an 
increased rating on February 8, 1996, his service-connected 
lumbar strain with lumbar spondylosis has been manifested by 
reduced activities, x-ray evidence of degenerative changes, 
subjective complaints of low back pain on motion including 
radiating pain to the groin area, but with no more than 
slight limitation of motion including any loss of range of 
motion due to pain, without evidence of neurological findings 
or the need for significant periods of bedrest due to the low 
back disability.  

By virtue of the foregoing findings and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that a 20 percent disability evaluation is warranted under 
the former rating criteria for his low back disorder since 
the date of claim for a increased rating in February 1996.  
Essentially, the evidence shows that the pathology associated 
with the veteran's service-connected low back disorder has 
remained relatively stable during the course of the lengthy 
appeal period; this clearly supports assignment of an 
increased rating from the date of claim.  The Board further 
finds, however, that the criteria for the assignment of a 
rating in excess of the currently assigned 20 percent for the 
service-connected lumbosacral strain with degenerative disc 
disease of the lumbar spine have not been met or approximated 
since the dated of claim.  

Essentially, the preponderance of the evidence of record 
shows that the requisite symptomatology for a disability 
evaluation in excess of 20 percent has not been met at any 
time since the initiation of the veteran's claim.  Forward 
flexion of the thoracolumbar spine has always been shown to 
be greater than 60 degrees, and the combined range of motion 
of the thoracolumbar spine was shown to be greater than 120 
degrees, even when taking into consideration loss of motion 
due to pain.  There was no evidence of muscle spasm, but even 
if there had been, such symptomatology is contemplated in the 
20 percent rating.  There has been no showing of focal 
tenderness, unilateral loss of lateral spine motion in the 
standing position, severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, abnormal mobility on forced motion, guarding, 
localized tenderness, or loss of strength.  There was also no 
evidence of muscle atrophy.  Without such pathology, a 
disability evaluation greater than 20 percent is not 
warranted under the old or new criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Codes 5003, 5292, 5293, 5295 (effective prior to September 
26, 2003) and Diagnostic Codes 5237, 5243 (effective on 
September 26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, for intervertebral disc syndrome.  Under 
the old provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), (in effect prior to September 22, 2002,) a 60 
percent evaluation is warranted when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted when the disorder is 
severe and there is only intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Since neurological 
pathology associated with the veteran's service-connected 
disorder has never been shown (note that pain radiating to 
the groin area has not been equated to neurological 
pathology), these older criteria provide no basis for a 
rating higher than the 20 percent rating assigned herein.

Under provisions for rating intervertebral disc syndrome, 
effective September 23, 2002 (under Diagnostic Code 5293), 
and effective September 26, 2003, (under Diagnostic Code 
5243), ratings are based on incapacitating episodes or 
orthopedic and neurologic impairment.  According to the 
January 2006 review of the medical record by the examining 
physician, however, the low back disability is not productive 
of incapacitation, and neurological pathology has never been 
shown on objective examination.  

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's lumbosacral spine 
disability, and has considered all applicable Diagnostic 
Codes, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca v Brown, 6 Vet. App. 321 (1993).  The Board recognizes 
that the veteran has reported numerous subjective complaints 
that may appear to have much greater impact on his level of 
function than recognized by the schedular ratings assigned 
herein.  The Board, however, is restricted to an assessment 
of the objective manifestations of a disability that can be 
measured against the rating schedule.  

It is concluded that the service-connected lumbar strain with 
lumbar spondylosis, is appropriately evaluated as no more 
than 20 percent disabling, effective from the date of claim 
in February 1996.  The preponderance of the evidence is 
against the assignment of a higher rating than outlined above 
for any period of time since the veteran filed the current 
claim.  Hart, 21 Vet. App. at 505.


Degenerative Arthritis of the Right Knee and 
Degenerative Arthritis of the Left Knee

The veteran's service-connected right disability and service-
connected left knee disability are characterized as 
degenerative arthritis, and are each currently evaluated as 
10 percent disabling under Diagnostic Codes 5260-5010, 
effective from February 8, 1996, the date that the veteran 
filed the current claims for increased ratings.  Prior to 
that date, the knees were evaluated together as arthritis of 
the bilateral knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, and substantiated by X-ray findings, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is x-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered 
a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417 (1995).  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not compensably limited motion, the limitation of motion 
due to pain must be taken into consideration in the 
determination of whether, and to what degree, the limitation 
is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

Separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  

As noted above, the veteran filed the current claim on 
February 8, 1996.  He underwent a VA examination of his knees 
in March 1996.  His complaints were of intermittent pain and 
swelling in his knees.  He also reportedly had some crepitus 
in his patellofemoral joint.  On examination there was no 
effusion or swelling of either knee.  There was no gross 
deformity of either knee.  There was a burn scar on the left 
knee, which was unrelated to service.

Lachman's test was negative bilaterally. Pivot shift and 
Drawer tests were negative.  The knees were stable.  Range of 
motion was from 0 to 125 degrees bilaterally.  No objective 
evidence of pain was recorded.  Radiographs showed mild 
degenerative disease.  This was not felt to cause any 
significant disability at present.

In April 1996 the veteran was seen in the VA clinic for knee 
pain.  No test results with respect to the knees were 
reported.  The assessment was degenerative joint disease.

In July 1996 the veteran underwent an orthopedic disability 
evaluation through Hilltop Medical Group.  On examination his 
knees were normal in appearance. Range of motion was 0 to 135 
degrees bilaterally.  This was described as normal. Motor 
strength was 5/5 bilaterally.  Sensation in the lower 
extremities was normal. The veteran's gait was normal.  He 
used no assistive devices to ambulate.  No diagnosis was made 
with regard to the knees.

In the veteran's substantive appeal received in September 
1996 he reported that at the time of the examination his 
knees were not swollen or showing the extent of his 
"incapacitating pain" because he had not been working.  He 
stated that during the course of a normal week including 
standing, walking and driving for extended periods his knees 
would swell.  He felt that his condition had worsened.  He 
reported that his knees would feel weak and give way under 
strain.  He stated that this happened more frequently than in 
the past.

In October 1996 the veteran was seen in the VA clinic for, 
among other things, right knee pain.  The extremities showed 
no edema and gait was normal.  Neurological examination and 
range of motion were described as normal.  The assessment was 
knee pain, history of degenerative joint disease.

In June 1998 the veteran underwent a VA examination.  He 
reported that his legs would periodically swell.  He reported 
some occasional lateral or anterior pain.  He also told the 
examiner that his knees would pop and grind but would not 
give out or lock.  He did state that his knees would 
occasionally feel tired and weak, usually worse with 
activity, such as prolonged walking, bending, or stooping.  
He reported that symptoms were improved with rest or with 
anti-inflammatory medication.  He stated that he used a brace 
in the past occasionally.  He denied specific injury to the 
knees.

Range of knee motion was 0 to 125 degrees bilaterally.  The 
knees were stable bilaterally. Drawer, Lachman, and McMurray 
tests were negative.  There was minimal effusion bilaterally.  
X-rays showed moderate degenerative joint disease.  The 
impression was moderate degenerative joint disease of the 
knees bilaterally.

An amended report was received the next month.  The examiner 
clarified that normal range of motion of the knees was 0 to 
140 degrees.  

VA examination of the knees in June 2004 revealed bilateral 
knee pain with arthritis.  There was reported some limitation 
of motion but no knee instability.

Upon VA examination of the knees in September 2005, the 
veteran reported worsening knee pain.  Examination revealed 
medial and joint line tenderness of the left knee.  Range of 
motion was from 0 degrees to 120 degrees, bilaterally.  Range 
of motion was not limited by pain, weakness, fatigability, 
lack of endurance, or lack of coordination.  According to the 
examiner, with repetitive use or flare-ups, range of motion 
would be affected by pain.  Lower extremity strength was 
normal at 5/5.  McMurray's test was positive with pain.  
There was no varus or valgus instability.  X-rays of the 
bilateral knees showed mild bilateral tricompartmental 
degenerative changes.  

The most recent VA examination of the knees was conducted in 
April 2007.  In the report of examination, it was noted that 
the veteran walked with a normal gait, and that he took 
Vicodin for pain.  Thee was mild joint line tenderness of 
both knees.  Flexion was to 120 degrees.  Extension was 
complete to 0 degrees.  Range of motion was limited by pain 
but not by weakness, fatigability, incoordination or lack of 
endurance with repetitive motion or flares.  There was a mild 
varus alignment of 10 degrees.  Drawer, Lachman's and 
McMurray's tests were negative.  Motor strength for the lower 
extremities was normal at 5/5.  Pertinent diagnosis was 
moderate degenerative joint disease of both knees.  

The Board has conducted a review of all of the medical 
records in the claims file, both from VA and private sources 
.  Based upon that review, the Board finds that the most 
profound disability picture of the veteran's service-
connected bilateral knee disabilities were produced in the 
several VA orthopedic examinations described above.  Indeed, 
these examinations also produced the most profound 
limitations of knee motion in the record.  Furthermore, they 
were conducted for the specific purpose of the assessment of 
the severity of the veteran's service-connected bilateral 
knee disabilities.  As such, the reports of those 
examinations also contain the most detailed description of 
the veteran's right and left knee disabilities in a manner 
consistent with the application of the rating schedule.  

In summary, since the filing of his claim, the veteran's 
degenerative arthritis of the right knee and his degenerative 
arthritis of the left knee have been shown to be manifested 
by subjective complaints of pain causing a reduction in 
physical activity, mild degenerative changes on x-ray study; 
objective evidence of limitation of flexion to 120 degrees 
secondary to pain; without objective evidence of limitation 
of extension, including functional impairment secondary to 
subjective pain; and without objective evidence of 
instability or lateral subluxation.

Although the measured limitation of flexion to 120 degrees 
would represent limitation of motion that is less than 
compensable under Diagnostic Codes 5260, in consideration of 
the painful motion, a 10 percent evaluation can and has been 
assigned to the right and left knee disabilities under 
Diagnostic Codes 5003 and 5010.  VAOPGCPREC 23-97; DeLuca, 6 
Vet. App. at 32; 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, 
however, approximate the requisite criteria for an disability 
evaluation in excess of the currently assigned 10 percent 
rating.  Given the fact that there is no limitation of motion 
of extension of the right knee or the left knee, including 
that attributed to pain, there is no basis to assign a 
separate rating to either knee disability based upon such 
limitation under Diagnostic Code 5261.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that 
neither subluxation nor lateral instability has been 
objectively demonstrated on any examination for either knee, 
a separate evaluation under Diagnostic Code 5257 is not 
warranted for either knee.

Finally, as the veteran does not have ankylosis of either 
knee, a rating under Diagnostic Code 5256 would not be 
appropriate.  Neither does he have impairment of the tibia 
and fibula such that a rating under Diagnostic Code 5262 
would be appropriate.

The service-connected degenerative arthritis of the right 
knee and service-connected degenerative arthritis of the left 
knee have each met or approximated the criteria for a 
disability evaluation of 10 percent, but no more, based upon 
limitation of flexion.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5261, 5262.  The preponderance of the evidence is 
against the assignment of a higher rating than outlined above 
for the veteran's right knee disorder or his left knee 
disorder for any period of time since the veteran filed the 
current claim; there is no doubt to be resolved; and a rating 
higher than 10 percent is not warranted for either knee.  
Hart , 21 Vet. App. at 505.

Extraschedular Ratings

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that any of his service-connected disabilities 
considered herein have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated such factors so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for 
any of the disabilities at issue.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent from September 26, 2005, for lumbar strain with 
lumbar spondylosis, is denied.  

Entitlement to a disability evaluation of 20 percent for the 
period from February 8, 1996 to September 25, 2005, for 
lumbar strain with lumbar spondylosis (formerly rated as 
lumbosacral strain), is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee is 
denied.  

Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee is 
denied.  




	                  
_________________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


